Title: Enclosure: Chauncey Whittelsey to John Chester, 27 September 1791
From: Whittelsey, Chauncey
To: Chester, John



Middleton [Connecticut] Septr. 27th. 1791
Col: Chester
Sr:

I have recd. but two Letters in answer to those I wrote, in Consequence of your Application upon the Subject of Manufactures, one from Chatham, the other from Killingworth; the one from Killingworth was accompanied by one from Mr. Elliot to Mr. Lane, which I forward you as it contains some Information, upon the Subject of manufacturing Steel, which may eventually prove of some Consequence.

In the Town of Chatham are the two distilleries one of Rum, the other of Geneva, the one lattle set up, the other about eighteen years since, but did but little, untill last year; when the former distilled about 30,000 Gals, the latter about 10,000. There is likewise a forge for Iron, sett up thirty years agone, or more, but is at such a distance from the place of Landing, & the owners so poor, it is not carried on to very great Advantage, it produces but about twenty Tuns of Iron annually; which is sold for 25/. pr. hundd. There are two Quarries of Freestone, the one worked for a great Number of years, the other lately opened; from thence are obtained Stones for every use, for which those kind are proper, & which are there worked, for the various purposes for which designed. Parhaps it is the best Quary in this part of America.
In this town is a Snuff Mill, first set to work last fall, which has done some Business; what it is annuall produce will be is not easey to determin; the Snuff is sold in Bottles of half a pound each, for 30 Dolrs pr. Gross; the works are carried on under the protection of a Patent, granted to a Company at East Hartford.
The Business of making pot & pearl Ashes, is carried on in several parts of this State; but as I have recd. no particular Information, I can only observe, that in this Town one sett of works makes about five Tuns annually.
We have in this Town a Stock of about 250£—L Money employed in a Linnen Manufactory. It is a temporary Matter sett agoing about two years & an half ago, for the purpose of an Experiment, by a Number of Subscribers; and will probably fail, when the term of their Subscription expires. The articles principally made, are coarse Linnens under the name of oznaburgs, of which are made about 4000 Yds in a Year, which are sold on an Average @ 10d. pr. Yd by the Bolt.
Checks sold @ 1/6 and upwards by the piece
Striped Linnens @ 1/6
Sheetings from 1/6 to 1/9

Of the last Articles no large Quantities are made.
The difficulty of disposing of the Goods for Cash in hand; & of getting a price that will afford a small profit on the Stock, is an embarrisment upon any Business of this kind.
Thro’ out the County we are furnished with Tanners who supply Leather for almost if not quite every Use, for which it is wanted. This is wrought up by different Tradesmen, into the various Articles which are wanted by their several Customers, such as, Shoes, Boots, Saddles, Harnesses &c &c. Most of our riding Carriages are likewise made by our own Mekanicks.
The Smith supply us with Scythes & Axes, in Abundance; one Shop in this Town, turn out about one hundred Dozen of those Articles in a Year, which he sells for ten Dollars pr. dozen. This is done beside the other Smith work, he carries on.
The Articles of Nails is principally made among ourselves, and sold by retail 9d. pr. lb. The Business is carried on by our common Smiths; I am not acquainted with any, that make it their capital Object.
As to the domestic Manufactures from Woollen, Flax, Cotton, I can add nothing to the observations, you read to me when last at your house; The Subject is such as not to admit of vary exact Calculations, without more labour and expence than can be expected under present Circumstances. I can only observe in general, That our farmers are mostly clothed by the produce of their farms, improved by the labour of their Families; and those Woollens which are made in this, are parhaps equal to any in the World, for the use of the day-Labourer. Considerable Quantities of Cloth are made for the purposes of barter; in that Way as well as for private Cloathing the Manufactures of this State, appear to be continually extending themselves.
I omitted in its proper place to mention an Iron works in Killingworth set up in 1763 which manufactures about eight Tuns pr. Annum, and sells @ 30/. pr. C. In the same Town are three Works for Pot and Pearl Ashes, which manufacture, one that was erected in 1766, 3½ Tuns pr. Annum, one 1786, 26 Tuns, one lately set up, has worked but one Tun.
I am Sr: with Respect   Your Obedient Humble Servant
Chauncey Whittelsey
